t c memo united_states tax_court hendy j appleton petitioner v commissioner of internal revenue respondent docket no 7954-08l filed date r mailed a notice_of_determination to petitioner on friday date thirty-three days later on wednesday date p mailed a petition to the court seeking to commence a levy action thereafter r filed a motion to dismiss for lack of jurisdiction held the petition was not timely filed held further tax_court rule a c does not support a contrary conclusion brian g isaacson for petitioner shirley m francis for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date in his motion respondent contends that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 on date petitioner filed a notice of objection to respondent’s motion thereafter on date respondent filed a response to petitioner’s objection at the time that the petition was filed petitioner resided in the state of oregon background the facts necessary to a resolution of respondent’s motion are as follows on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in respect of petitioner’s outstanding liability for see sec_6330 petitioner timely requested an administrative hearing see sec_6330 by filing with respondent a form request for a collection_due_process or equivalent_hearing ultimately all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure respondent’s appeals_office in seattle washington sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination see sec_6330 the notice_of_determination was both dated and mailed date which date was a friday and it was sent to petitioner by certified mail addressed to her at her last_known_address see 122_tc_258 notice_of_determination is sufficient if sent by certified mail to taxpayer at taxpayer’s last_known_address the notice_of_determination sustained the proposed levy petitioner received the notice_of_determination thereafter on thursday date petitioner acting through counsel filed a petition with this court seeking judicial review of respondent’s proposed collection action the petition arrived at the court by private delivery service pds pursuant to priority overnight service see sec_7502 the airbill indicates that the petition had been given to the pds on wednesday date the record suggests that a copy of the notice_of_determination was also mailed on date to petitioner’s authorized representative petitioner’s counsel of record in the instant case petitioner’s mailing and legal address as alleged in paragraph of the petition is the same address as the address to which the notice_of_determination was mailed discussion a jurisdiction general principles the tax_court is a court of limited jurisdiction see sec_7442 accordingly we may exercise jurisdiction only to the extent expressly authorized by statute 66_tc_61 in a collection review action involving a proposed levy this court’s jurisdiction under sec_6330 depends on the issuance of a notice_of_determination by respondent’s office of appeals and the filing by the taxpayer of a timely petition sec_6330 weber v commissioner supra pincite 117_tc_122 116_tc_263 114_tc_492 see rule b see generally rules if respondent’s office of appeals issues a valid notice_of_determination to a taxpayer but the taxpayer fails to file a timely petition then the court will and must dismiss the action for lack of jurisdiction weber v commissioner supra pincite b respondent’s position respondent asserts and petitioner does not dispute that respondent’s seattle appeals_office sent petitioner the notice_of_determination by certified mail on friday date and that the notice_of_determination was addressed to petitioner at her last_known_address respondent then points to sec_6330 which permits a taxpayer to appeal respondent’s determination to this court within days of such determination respondent contends that because the notice_of_determination was mailed on date petitioner was obliged to file her petition with the court no later than monday date because the petition was not filed with the court until thursday date and further because the petition was not given to the pds for mailing to the court until wednesday date see sec_7502 respondent concludes that the instant case must be dismissed for lack of jurisdiction c petitioner’s position petitioner agrees that an untimely-filed petition must be dismissed for lack of jurisdiction however relying generally on rule a and specifically on rule a c petitioner date was the 30th day after the mailing of the notice_of_determination however that date was a sunday accordingly in respondent’s view the petition was not due until the following business_day see sec_7503 regarding the time for performance of acts where the last day otherwise falls on a saturday sunday or legal_holiday contends that the petition was timely filed thus in her notice of objection petitioner argues as follows tax_court rule a computation of time states if service is made by mail then a period of time computed with respect to the service shall begin on the day after the date of mailing in this case the notice_of_deficiency sic was mailed on friday date the period of time would not begin until saturday date tax_court rule a c states if any act is required to be taken or completed no later than or at least a specified number of days before a date certain then the earliest day of the period so specified shall not be included if it is a saturday sunday or a legal_holiday in the district of columbia and the earliest such day shall be the next preceding day which is not a saturday sunday or such a legal_holiday therefore saturday date and sunday date are not included in the time computation therefore the earliest day from which the time period begins is monday date petitioner then observes that days from date is date ergo petitioner concludes the petition was timely mailed and therefore timely filed see sec_7502 d analysis the parties agree as do we that the section that defines our jurisdiction in a case such as the instant one is sec_6330 accordingly we begin with that section sec_6330 provides as follows sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter in the present case the person in sec_6330 is petitioner and the determination is the notice_of_determination issued by respondent’s seattle appeals_office that determination was made on friday date the date stamped on the notice_of_determination and the date on which it was sent by certified mail to petitioner thus petitioner was obliged to appeal ie file a petition with this court within days of friday date see rule a providing in relevant part that a levy action under sec_6330 shall be commenced by filing a petition with the court the last date within days of friday date was date but because that date was a sunday the last day to file a petition was instead monday date see sec_7503 therefore because the petition was neither filed nor mailed within days of the determination respondent’s motion must be granted and this case must be dismissed for lack of jurisdiction petitioner incorrectly interprets certain provisions of rule a proper application of those provisions yields the same result as that reached in the preceding paragraph ie that respondent’s motion must be granted and this case must be dismissed for lack of jurisdiction rule is concerned with the computation of time rule a sets forth the general_rule and in its entirety provides as follows in computing any period of time prescribed or allowed by these rules or by direction of the court or by any applicable statute which does not provide otherwise the day of the act event or default from which a designated period of time begins to run shall not be included and except as provided in subparagraph the last day of the period so computed shall be included if service is made by mail then a period of time computed with respect to the service shall begin on the day after the date of mailing emphasis added as applicable to the present case rule a would dictate that the within days period prescribed by the applicable statute ie sec_6330 began to run on saturday date ie the day after the mailing of respondent’s notice_of_determination on date see appiah v commissioner tcmemo_1996_170 rule a includes an exception so we must necessarily consult rule a which deals with weekends ie saturdays and sundays and holidays in its entirety rule a provides as follows saturdays sundays and all legal holidays shall be counted except that a if the period prescribed or allowed is less than days then intermediate saturdays sundays and legal holidays in the district of columbia shall be excluded in the computation b if the last day of the period so computed is a saturday sunday or a legal_holiday in the district of columbia then that day shall not be included and the period shall run until the end of the next day which is not a saturday sunday or such a legal_holiday and c if any act is required to be taken or completed no later than or at least a specified number of days before a date certain then the earliest day of the period so specified shall not be included if it is a saturday sunday or a legal_holiday in the district of columbia and the earliest such day shall be the next preceding day which is not a saturday sunday or such a legal_holiday when such a legal_holiday falls on a sunday the next day shall be considered a holiday and when such a legal_holiday falls on a saturday the preceding day shall be considered a holiday emphasis added thus rule a begins with the general_rule that saturdays and sundays as well as legal holidays are counted in computing time see appiah v commissioner supra however rule a sets forth three exceptions to this general_rule the first exception embodied in rule a a is irrelevant to the present case because the applicable statute ie sec_6330 specifies a 30-day period of time to file a petition the exception applies only if the period prescribed or allowed is less than days the second exception embodied in rule a b is relevant but essentially does nothing in the context of the present case other than echo the provisions of sec_7503 which we have already mentioned see bass v commissioner tcmemo_1991_213 affd without published opinion 976_f2d_736 9th cir the third exception embodied in rule a c is the exception that petitioner invokes and upon which her objection to respondent’s motion solely rests the rationale for rule a c appears in the court’s rules committee note to the amendment of rule a in 93_tc_821 the two pertinent paragraphs of that note provide as follows paragraph a of rule is amended in order to clarify the computation of time when the relevant period extends back in time from a given point rather than forward and the earliest day of that period is a saturday sunday or legal_holiday in the district of columbia thus for example rule a generally requires that discovery shall be completed no later than days before the date set for call of the case from a trial calendar similarly rule f generally requires that an expert witness report be furnished to the other party and submitted to the court not later than days before the call of the trial calendar on which the case appears so if a case had been calendared for trial at a session beginning on monday date then rule f requires that any expert witness report should have been served and submitted not later than date however since that date is a saturday rule a requires that the report should have been served and submitted not later than the next preceding business_day or friday date a report served and submitted on monday date would therefore have been untimely emphasis added finally paragraph a is amended by restructuring it into three subparagraphs in order to more clearly reflect its content thus it is readily apparent that rule a c constitutes a look-back provision that is applicable only when an act or event must be completed a certain number of days before a date certain accordingly rule a c does not apply to the present case because the statutory period for filing a petition begins with an appeals_office determination and extends forward in time not back in time e conclusion sec_6330 requires that we compute the 30-day filing period starting with the date determination and that we necessarily compute that period forward in time not back in time rule a specifies that the first day in the 30-day filing period was saturday date ie the day after the mailing of the notice_of_determination on date rule a provides that saturdays and sundays shall be included in computing time however the exception embodied in rule a b echoing the provisions of sec_7503 makes clear that the final sunday being the 30th and otherwise last day should not be counted and that monday date should instead be the last day of the statutory filing period as the petition was both filed and mailed after the expiration of the statutory filing period the petition was not timely filed and this case must be dismissed for lack of jurisdiction weber v commissioner t c pincite to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered granting respondent’s motion and dismissing this case on the ground that the petition was not timely filed
